Deen, Presiding Judge.
In 1976 the appellees purchased some land, which they divided and sold as lots for residential dwellings. The appellants are homeowners in the resulting subdivision. In 1984 and 1986, portions of the subdivision were flooded by surface water during periods of heavy rain, and the appellants subsequently commenced this action against the appellees, asserting fraud. This appeal follows from the grant of summary judgment for the appellees. Held:
The appellants alleged that the appellees concealed the fact of *393the land’s propensity to flood and falsely represented that the land was suitable for residential dwellings when they knew, or in the exercise of reasonable care should have known, that it was not. Nothing in the extensive deposition and affidavit evidence refutes the appellees’ testimony that they had no prior knowledge that portions of the subdivision were subject to flooding. No issue of fact thus exists over a fraudulent concealment of the flooding. We also reject the appellants’ related assertion that the appellees’ failure to obtain an engineering report, by which they could have discovered that the property was subject to flooding, constituted an act of fraud. Lastly, the appellees’ representations in advertisements that the property was suitable for residential purposes were expressions of opinions of the type that will not support a claim of fraud. See Miller v. Clabby, 178 Ga. App. 821 (344 SE2d 751) (1986). Accordingly, the trial court properly granted summary judgment for the appellees.
Decided November 28, 1988.
Blackburn, Bright, Edwards & Joseph, J. Converse Bright, for appellants.
Alexander & Vann, William C. Sanders, Frank T. Holt, Larkin M. Fowler, Jr., for appellees.

Judgment affirmed.


Carley and Sognier, JJ., concur.